DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/17/2021 has been entered. 
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 3, 6, 10-11, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dasbach et al (DE 102011084601) in view of Roessler et al (EP 2067694).
As per claim 1, Dasbach et al discloses a bicycle apparatus (1) for a bicycle, the bicycle apparatus comprising:
a housing (Electric drive unit 4 is capable of being attached to a bicycle crankshaft, [0022]) configured to be attached to a bicycle crankshaft of the bicycle;

a case (8, 10, Fig. 2) that is separate from and is attached to an exterior of the housing the case being supported on the bicycle; and
an ABS unit (8, 10; [0025]) provided in an internal space of the case, the ABS unit being configured to control a braking force that is applied to a wheel of the bicycle ([0026]), the ABS unit comprising a pump (60) for applying hydraulic pressure to a brake device (2) which applies a braking force to the wheel, the pump being housed in the internal space of the case (60, 10, Fig. 3).  Dasbach et al does not disclose the case being supported on the bicycle via the housing.
Roessler et al discloses a bicycle comprising a case (4) being supported on the bicycle via the housing (2, Fig. 1).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hydraulic unit and motor of Dasbach et al by mounting the hydraulic unit on the electric motor as taught by Roessler et al in order to put the center of gravity of the bicycle at a low midpoint for improved stability, as such a modification would merely have required a rearrangement of parts (See MPEP 2144.04 (VI)(C)).
As per claim 3, Dasbach et al and Roessler et al disclose the bicycle apparatus as recited in claim 1.  Dasbach et al further discloses wherein the ABS unit is a front ABS unit (2; [0026]) and the wheel is a front wheel (11) of the bicycle. 

As per claim 10, Dasbach et al and Roessler et al disclose the bicycle apparatus as recited in claim 6.  Dasbach et al further discloses wherein the control device is configured to receive a detection result of a first detection device ([0007]) that detects an operating state of a brake lever (20), and is configured to receive a detection result of a second detection device (7) that detects a rotation state of the wheel, and the control device controls the assist motor and the ABS unit on based on the first and second detection devices ([0007], [0023]). 
As per claim 11, Dasbach et al and Roessler et al disclose the bicycle apparatus as recited in claim 10.  Dasbach et al further discloses wherein the assist motor is configured to rotate in a first direction to add the assisting force to the manual drive force (40, [0022]). 
As per claim 16, Dasbach et al and Roessler et al disclose the bicycle apparatus as recited in claim 1.  Dasbach et al further discloses wherein the ABS unit includes a reservoir (66, Fig. 3) that is housed in the internal space of the case.
As per claim 17, Dasbach et al and Roessler et al disclose the bicycle apparatus as recited in claim 1.  Dasbach et al further discloses wherein the case is supported to the bicycle crankshaft via the housing (Accident prevention control unit 8 and hydraulic unit 10 are supported on the electric drive unit 4 by the bicycle frame, Fig. 1).
4.	Claims 7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dasbach et al (DE 102011084601) in view of Roessler et al (EP 2067694) and further in view of Hoshino (US 2010/0252345).
As per claim 7, Dasbach et al and Roessler et al disclose the bicycle apparatus as recited in claim 6.  Dasbach et al discloses further comprising an operating unit (9; [0024]), but does not disclose having an assist selection switch that switches the assist motor between an assist ON mode and an assist OFF mode. 
Hoshino discloses a regenerative braking device having an assist selection switch (17; [0044]) that switches the assist motor between an assist ON mode and an assist OFF mode.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display input unit of Dasbach et al by providing the capability of turning the assist motor on and off as taught by Hoshino in order to improve user control over the vehicle.
	As per claim 12, Dasbach et al and Roessler et al disclose the bicycle apparatus as recited in claim 11, but do not disclose wherein the control device is configured to reduce an output of the assist motor in the first direction while the brake lever is operated and the assist motor is rotating in the first direction. 
Hoshino discloses a regenerative braking device wherein the control device is configured to reduce an output of the assist motor in the first direction while the brake lever is operated and the assist motor is rotating in the first direction ([0058], [0059]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the assist motor of Dasbach et al .
5.	Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dasbach et al (DE 102011084601) in view of Roessler et al (EP 2067694), Hoshino (US 2010/0252345) and Ogawa et al (US 2011/0098903).
As per claim 13, Dasbach et al, Roessler et al and Hoshino disclose the bicycle apparatus as recited in claim 12, but do not disclose wherein the control device is configured to reduce the hydraulic pressure that is applied to the brake device based on the rotation state of the wheel while a user operating device is operated. 
Ogawa et al discloses a brake control device wherein the control device is configured to reduce the hydraulic pressure that is applied to the brake device based on the rotation state of the wheel while a user operating device is operated ([0051], [0052]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the braking system of Dasbach et al by using the valves to control the brakes pressures as taught by Ogawa et al in order to prevent wheel lift off (Ogawa et al: Abstract).
6.	Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dasbach et al (DE 102011084601) in view of Roessler et al (EP 2067694) and further in view of Ogawa et al (US 2011/0098903).
As per claim 14, Dasbach et al and Roessler et al discloses the bicycle apparatus as recited in claim 6, but do not disclose wherein the control device is configured to control the pump to raise the hydraulic pressure that is applied to the brake device, after the hydraulic pressure applied to the brake device is reduced.
.
Response to Arguments
7.	Applicant's arguments filed 9/17/2021 have been fully considered but they are not persuasive.
Regarding the rejection of claim 1, the applicant argues that:
“However, the control unit 4 operates the electric machine 2 as a generator as a function of a braking request by the brake lever. The control unit 4 can distribute a desired braking power to the electric machine in a generator mode. Please see paragraph [0017] of Roessler. The control unit 4 is not an ABS unit whatsoever. Therefore, the combined teachings of Dasbach and Roessler does not teach modifying an ABS unit having a pump to be supported to a housing that is provided to the crankshaft” (Pages 7-8). 

Dasbach et al discloses the ABS unit (8, 10; [0025]).  Roessler et al is relied upon to teach multipart housing (2, 4, Fig. 1) for motor-assisted bicycle braking components.  In response to applicant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The applicant further argues that:
“There is no teaching as to how Dasbach can be modified to reposition the accident prevention control unit 8 to the crankshaft without destroying the components of Dasbach, such as that 

The proposed rearrangement of parts would have been obvious to one of ordinary skill in the art at the time the invention was filed because all of the connections rely on electrical and/or hydraulic lines that are not dependent on installation in a particular location.  The most significant change required would have been adjustments to the lengths of these connecting lines.
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BOWES whose telephone number is (571)270-5787. The examiner can normally be reached M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

STEPHEN M. BOWES IV
Examiner
Art Unit 3657



/STEPHEN M BOWES/Examiner, Art Unit 3657                                                                                                                                                                                                        
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657